DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed an After Final Reply on 24 December 2020 that has now been entered via the RCE filed 14 January 2021.  In that Reply, independent claims 8 and 17 were amended in a manner that overcomes the prior art rejections. 
Allowable Subject Matter
Claims 8-11 and 17-22 are allowed.  Claims 21 and 22 have been rejoined as being dependent upon allowable base claims 8 and 17, respectively.
The following is an examiner’s statement of reasons for allowance:
Cho (US-20150331242), Cutler (US-20040263636 A1), and Eronen (US-20190149886 A1) are the closest prior art and were applied in the Final Rejection to reject claims 8, 9, 10, 17, 18 and 19.  As explained in more detail in the Final Rejection, 
As previously set forth:  although Cho determines a field of view of the user Cho is not relied upon to disclose that is field of view of the user is a field of view in which the area of the matched interest point in a panoramic area of the panoramic video is viewed.
Eronen teaches creating missed event content for panoramic video that includes locating (matching) interesting points where content was missed due to viewing angle relative to surround content.  See paragraphs [0030]-[0032]. The missed event content includes still event imagery (thumbnails) extracted from surround video content and the 
In regards to amended independent claim 8, however, neither Eronon nor the other prior art of record discloses or fairly suggests “determining, by the video playback system, a field of view of the user in which the area of the matched interest point in a panoramic area of the panoramic video is viewed, wherein determining the field of view of the user comprises determining whether a size of an overlapping area between a current field of view of the user and the area of the matched interest point is greater than a first threshold  in combination with determining, by a video playback system, that a user has chosen to display a thumbnail corresponding to a specific time point in a panoramic video, the panoramic video comprising at least one interest point, and each interest point of the at least one interest point comprising a time range and an area; determined field of view of the user, the specified frame comprising at least one key frame before or after the specific time point; and generating, by the video playback system, the thumbnail based on the image.
Independent claim 17 is allowable because it recites limitations parallel to those found in allowable claim 8.  Claims 9-11 and 18-22 are allowable at least due to their dependency upon claims 8 or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486